Citation Nr: 1208002	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability evaluation for residuals, arthroplasty, left second toe.

2.  Entitlement to a compensable disability evaluation for muscle contraction headaches.

3.  Entitlement to service connection for throat cancer, to include as a result of asbestos and diesel fumes exposure in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to September 1990.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky, which continued the noncompensable disability evaluations for service-connected residuals, arthroplasty, left second toe and muscle contraction headaches, and denied service connection for throat cancer.  Although not initially asserted in his original claim, the Veteran later claimed (on a VA Form 9, "Appeal to the Board of Veterans' Appeals") that his throat cancer was the result of asbestos and diesel fumes exposure.  Thereafter, the RO readjudicated his claims.

The issues of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, and entitlement to a compensable disability rating for hemorrhoids were withdrawn by the Veteran.  Accordingly, the Board finds that these matters have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends the symptomatology from his service-connected residuals, arthroplasty, left second toe, and muscle contraction headaches have increased in severity.  Moreover, he claims that his throat cancer, diagnosed as squamous cell carcinoma of the left tonsil, is the result of his military occupational specialty as a track vehicle repairer.  After a thorough review of the claims folder, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claims.

With regard to the claims of entitlement to a compensable rating, the Board observes that, under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Review of the claims folder reveals that, although VA feet and neurological examinations were conducted in March 2011, the examination reports are neither in the claims folder, nor in electronic form in Virtual VA.  Accordingly, a remand is warranted so that the RO/AMC can ensure that either the examination reports are scanned into Virtual VA or copies of the reports are associated with the claims folder.  If the examination reports are unavailable, the Veteran should be scheduled for new examinations.

With regard to the Veteran's claim of entitlement to throat cancer, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, that an asbestos- related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 31, 1997).

The Board notes that under the provisions of the M21- 1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 2000.

Review of the Veteran's service personnel records reveal, as noted above, that his MOS, beginning in 1979 and continuing throughout active duty service for over 11 years, was track vehicle repairer.  As  such, the Board concedes that he would have most likely been exposed to petroleum products and asbestos.  Accordingly, the Board finds that an examination in warranted to obtain an opinion concerning whether the Veteran's current throat cancer is related to service.

Finally, the Board also observes that the most recent VA treatment reports of record are dated October 2009.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in remand status, an attempt should be made to obtain any treatment records since October 2009 and insure that they are associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the March 2011 feet and neurological examination reports are either scanned into Virtual VA or copies placed in the claims folder.  If the examination reports are unavailable, the Veteran must be scheduled for new feet and neurological examinations.  

2.  Obtain all available VA treatment records since October 2009 and associate with claims folder.  Any negative reply must also be associated with the claims folder.
3.  Schedule the Veteran for an examination with an appropriate, qualified examiner for an examination to determine whether his throat cancer (diagnosed as squamous cell carcinoma of the left tonsil) is the result of any incident of active military duty, to include asbestos exposure or exposure to diesel fumes.  The complete claims folder must be provided to the examiner in conjunction with this examination, and the examiner must specifically note that the claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints related to his cancer and note that, in addition to the medical evidence, the Veteran's lay statements have been considered in formulating the requested opinion.
a.) For any diagnosis of throat cancer, the examiner should determine whether it is "more likely than not" (meaning likelihood of greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" (meaning that there is less than a 50 percent likelihood), that any such disorder was caused by, or is otherwise related to any incident of active military service, to include asbestos exposure or exposure to diesel fumes.  All opinions must be accompanied by a complete rationale.  
b.)  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In such case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g. the lack of service treatment records); (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin in unknowable; or (d) there are other risk factors in developing the condition.  
The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising of him of the time, date, and location of the scheduled VA must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the notification letter is returned as undeliverable, this must also be included in the claims folder.
4.  Thereafter, review the claims folder to insure that the requested development has been accomplished.  If new examinations are necessary, the claims on appeal should then be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


